Powell, J.
In a prosecution for tlie offense of being intoxicated on a public highway, the burden is upon the State to show that the road in question was in fact a public highway. Johnson v. State, 1 Ga. App. 195 (58 S. E. 265). This may be shown directly or circumstantially. See Central Ry. Co. v. Ross, 107 Ga. 74 (32 S. E. 904). There is no evidence of any character in the record as to whether the road upon which the defendant was alleged to have been intoxicated was a public highway or not. . Judgment reversed.
Accusation of misdemeanor, from city court of Hartwell — Judge Hodges. December 16, 1907.
Argued February 25,
Decided March 16, 1908.
A. G. & Julian McCurry, for plaintiff in error.
James H. Shelton, solicitor, contra.